FILED
                           NOT FOR PUBLICATION                            OCT 10 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                       No. 13-50019

              Plaintiff - Appellee,             D.C. No. 3:12-cr-02864-CAB-1

  v.
                                                MEMORANDUM*
RICHARD JOSEPH BENSON,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Southern District of California
                 Cathy Ann Bencivengo, District Judge, Presiding

                           Submitted October 7, 2013**
                              Pasadena, California

Before: FERNANDEZ, PAEZ, and HURWITZ, Circuit Judges.


       Richard Benson appeals the sentence imposed following his conviction by a

jury of misdemeanor assault on a federal officer in violation of 18 U.S.C. § 111. We

have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We review a district court’s application of the Sentencing Guidelines to the

facts of a case for abuse of discretion. United States v. Garcia-Guerrero, 635 F.3d

435, 438 (9th Cir. 2010). The district court did not abuse its discretion here. It

properly referred to the statutory index in Appendix A of the United States Sentencing

Guidelines (USSG) to select the guideline applicable to the offense for which Benson

was convicted. United States v. Takashi, 205 F.3d 1161, 1166 (9th Cir. 2000). The

index lists USSG § 2A2.4 as the guideline applicable to a conviction under 18 U.S.C.

§ 111. Section 2A2.4, in turn, cites specifically to 18 U.S.C. § 111 and takes into

account that the offense of conviction involved a federal officer acting in the course

of his duty.

      AFFIRMED.




                                          2